Citation Nr: 1221712	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  04-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2007, the Veteran provided testimony before the undersigned Veterans Law Judge in Columbia, South Carolina.  A transcript of that hearing was produced and has been included in the claims folder for review.  

The Board remanded the issue of entitlement to service connection for a lower back disability in April 2010.  This claim was subsequently granted by the RO in a rating decision dated in October 2011.  As the Veteran did not appeal the ratings or effective dates assigned for this disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for residuals of a right ankle sprain was previously remanded by the Board in April 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

Service treatment records (STRs) include a July 1975 complaint of a sprained right ankle.  The Veteran was treated with ice, hot packs, and Tylenol.  He was placed on a limited duty profile that prevented him from crawling, stooping, jumping, running, prolonged sanding, or marching.  He was also instructed to refrain from strenuous physical activity.  A July 1976 separation examination marked the Veteran's feet and lower extremities as normal.  

VA medical records include an active problem list with diagnoses of osteoarthritis and gout.

In September 2010 the Veteran was accorded a compensation and pension (C&P) joints and spine examination.  During the examination the Veteran reported that he experienced recurrent pain and swelling in his right ankle.  He also reported that he had no pain in his ankle except when walking for long distances.  Physical examination revealed pain on range of motion during dorsiflexion and plantar flexion.  An x-ray revealed no acute fracture or dislocation.  The examiner found no evidence of a right ankle condition upon examination.  

Despite the fact that a diagnosis of osteoarthritis was not found during the September 2010 examination, the fact remains that during the course of this appeal, the record reflects that he had diagnoses of osteoarthritis and gout.  See September 2011 VA medical record, present medical problems, numbers 9 and 30.  Significantly, with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that he had that disability at some time during the pendency of the claim.  Here, although evidence of a current diagnosis of osteoarthritis was not found during the September 2010 VA examination, VA medical records dated during the course of the appeal, provide current diagnoses of osteoarthritis and gout.  Although the examiner found no evidence of a current disability, it is unclear whether he was aware of the diagnosis of gout.  Accordingly, another examination is warranted.  

The Board previously remanded for Social Security Administration (SSA) records to be associated with the Veteran's file.  The medical records the SSA considered in reaching its decision have not been associated with the Veteran's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Additionally, the September 2010 VA examiner referenced a September 2010 right ankle x-ray, which showed no acute fracture or dislocation.  A review of the Veteran's file indicates that x-ray report is not of record.  The RO should request the x-ray report on remand.  An additional review of the Veteran's VA medical records indicates that documents were not made part of the Veteran's file.  As this evidence may be relevant to the issue on appeal, remand is warranted.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from May 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Obtain VAMC medical records dating from May 2009.  

Ensure the September 2010 x-ray report referenced in the September 2010 VA examination is obtained and associated with the record.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency and the records, including medical records that were considered by SSA.  

All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Following the foregoing, schedule the Veteran for a VA examination of the right ankle.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

Request that the examiner provide an evaluation of the Veteran's right ankle and an opinion as to whether any right ankle disorder at least as likely as not (a probability of 50 percent or greater) began in or is related to a period of active service.  In that regard, the examiner's attention is directed to the Veteran's in-service sprained ankle in July 1975 and subsequent light duty profile.  The Veteran should be provided with an opportunity to report his symptoms since separation from service.  

The examiner should specifically address whether the Veteran has osteoarthritis or gout that affects the right ankle.  See September 2011 VA medical record, present medical problems, numbers 9 and 30.    

4.  After any further development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


